I respectfully disagree with the majority's opinion giving greater weight to the opinion of Robert Stein, Ph.D. and the opinion Dr. Gualtieri only to the extent that the two opinions are in agreement. I believe greater weight should be given to Dr. Gualtieri's overall opinion, as well as the opinions of Drs. Solomon, Schmickley, and Gamboa and that plaintiff has not shown that his condition was caused or significantly aggravated by the December 19, 2003 injury by accident.
Robert Stein, Ph.D., a neuropsychologist, saw plaintiff two years after the injury on one occasion for only 90 minutes, opining that while plaintiff showed some features of a somatoform disorder, he did not believe plaintiff suffered from a somatoform disorder, rather plaintiff's symptoms were all related to plaintiff's traumatic brain injury.
Dr. Solomon, a neurologist, treated plaintiff close in time to the injury by accident. Dr. Solomon was concerned that plaintiff's problems were related to a somatoform disorder as plaintiff's symptoms could not be related to plaintiff's traumatic brain injury. Dr. Schmickley, a psychologist, diagnosed plaintiff with somatoform disorder, confirming Dr. Solomon's suspicions. Upon referral from his family physician, plaintiff was evaluated by Dr. Gamboa, a neuropsychologist, who opined that any cognitive problems plaintiff may have were not related to the traumatic brain injury.
Again upon referral from his family physician, plaintiff began treating and is still treating with Dr. Gualtieri and Family Nurse Practitioner Montgomery, who treats plaintiff under the supervision of Dr. *Page 15 
Gualtieri. Dr. Gualtieri testified that the relationship between plaintiff's brain injury and the development of his somatoform disorder is merely indirect. His opinion was consistent with FNP Montgomery's opinion that the brain injury triggered the somatoform disorder. However, no medical physician provided an opinion that the injury caused the disorder.
While plaintiff's December 19, 2003 injury at work may have served as a triggering opportunity, the feelings and emotions that caused plaintiff's somatoform disorder are not related to his employment.Brewington v. Rigsbee Auto Parts, 69 N.C. App. 168, 316 S.E.2d 336
(1984). In Brewington, the Court of Appeals found that there was no evidence that the nature of the accident or the fact that it occurred at work peculiarly contributed to the condition and symptoms which plaintiff experienced. The case at hand is analogous. As Dr. Gualtieri stated, "the patient's psychological, emotional issues, coalesced and manifested as this constellation of symptoms." The basis of plaintiff's somatoform disorder pre-existed the work-related injury and his stressors were not work-related.
For these reasons, I believe that based upon the opinions of those medical doctors that treated plaintiff extensively, plaintiff has a psychiatric disorder in the form of a somatoform disorder and has failed to show that his condition was caused or significantly aggravated by the December 19, 2003 injury by accident.
S/_______________________ DIANNE C. SELLERS COMMISSIONER